MEMORANDUM **
Julio Cesar Ferman-Flores, a native and citizen of Guatemala, appeals pro se the district court’s order dismissing as successive his habeas corpus petition seeking relief from removal pursuant to 28 U.S.C. § 2241. We have jurisdiction to determine our jurisdiction, see Aragoro-Ayon v. INS, 206 F.3d 847, 849 (9th Cir.2000), and we dismiss the appeal.
Because Ferman-Flores was removed from the United States while this appeal was pending, the appeal is now moot and this court lacks jurisdiction. See 28 U.S.C. § 2241(c); Miranda v. Reno, 238 F.3d 1156, 1158 (9th Cir.), cert. denied, — U.S. -, 122 S.Ct. 541, 151 L.Ed.2d 419 (2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.